Citation Nr: 1525330	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  15-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of a concussion.

2.  Entitlement to service connection for residuals of a concussion (now claimed as traumatic brain injury (TBI)).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to February 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  That decision continued to deny the Veteran's claim of service connection for residuals of concussion because the evidence submitted was not new and material.  In November 2013, the Veteran's agent filed a statement that was construed as a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in December 2014.  The Veteran filed a Substantive Appeal (VA Form 9) in January 2015, and did not request a hearing before the Board.
    
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of concussion (now claimed as TBI) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 2006 rating decision that confirmed and continued the denial of service connection for residuals of concussion was not appealed and is final.

2.  Some of the evidence received since the September 2006 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for residuals of concussion (now claimed as TBI).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
	
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In its September 2006 rating decision, the RO continued the denial of service connection for residuals of concussion because there was no probative evidence showing that the Veteran had current residuals of the in-service concussion.  The January 2006 VA examiner opined that the Veteran's current headaches of two-month duration were not a residual of the concussion, since the onset of headaches was not until 30 years after the automobile accident in which the concussion occurred.  Notice of that decision was provided on September 18, 2006.  A notice of disagreement was not filed within one year of the notice of that decision.  Moreover, the next correspondence/evidence in the Veteran's claims file is a statement submitted by the Veteran in November 2010.  See 38 C.F.R. § 3.156(b) 2014.  Thus, the Board finds that the September 2006 rating decision is final.

The RO determined in its April 2013 decision that new and material evidence had not been received and declined to reopen the Veteran's claim.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision. 38 U.S.C.A. §§ 5108, 7104(b) (2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).
The evidence received after the September 2006 rating decision includes, in relevant part, VA treatment records that indicate the Veteran is status post a TBI incurred in service.  See, e.g., May 2012 VA Primary Care Outpatient Note Problem List.  A June 2012 VA Polytrauma Neurology Consult Note provides that the Veteran was referred to TBI clinic to evaluate residual effects of TBI that occurred in a car crash in 1956 with loss of consciousness times several days.  A June 2012 Mental Health Evaluation and Management Note similarly provides that the Veteran is status post a TBI.  It is unclear from the treatment records whether the Veteran was formally diagnosed with a TBI or the diagnosis was based on a reported history by the Veteran.  Nonetheless, as noted above, the credibility of the recently submitted evidence will be presumed for purposes of determining whether to reopen a claim.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium). 

The Veteran's claim has been denied, at least in part, because there was no evidence that the Veteran suffered residuals from the in-service concussion or automobile accident.  Newly received evidence need only help prove one unestablished element to qualify as new and material evidence to reopen the claim.  Shade, 24 Vet. App. at 120.  Thus, the Board finds that the new evidence that the Veteran suffered a TBI in connection with the in-service automobile accident relates to an unestablished fact necessary to substantiate the claim.

The Board also finds that this new evidence is not cumulative or redundant of the evidence of record at the time of the September 2006 rating decision.  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received to reopen the claim for residuals of concussion (now claimed as TBI).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of concussion (now claimed as TBI) is reopened and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim.  

The Veteran was last afforded a VA examination in January 2006.  At that time, the examiner concluded that the headaches the Veteran suffered were not likely related to the in-service automobile accident because the onset of the headaches was thirty years after the accident.  In essence, the examiner determined that the Veteran did not have any residuals of the in-service concussion and/or automobile accident.  However, as discussed above, VA treatment records now state that the Veteran suffered a TBI as a result of the in-service automobile accident.  Accordingly, the Board finds that a new VA examination is necessary to determine whether the Veteran suffers any TBI residuals as a result of the in-service concussion and/or automobile accident.  Therefore, this case is remanded for a VA examination.

All relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for a concussion, TBI, or mental health.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner competent to determine whether the Veteran has any TBI residuals stemming from the in-service concussion and/or automobile accident.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.  

The examiner must conduct an examination complying with the TBI examination protocols.  Following any necessary testing and evaluations, the examiner is requested to opine on whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran manifests any TBI residuals stemming from his in-service concussion and/or automobile accident; if so, the examiner is requested to specify all aspects of cognitive, emotional, and somatic dysfunction.   

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his agent should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


